            Case 2:20-cv-01306-MMB Document 7 Filed 06/17/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MR. PETER ALLEN TREADWAY, JR., :
     Plaintiff,                :
                               :
     v.                        :                    CIVIL ACTION NO. 20-CV-1306
                               :
WEST CHESTER, CHESTER COUNTY,:
PA,                            :
     Defendant.                :

                                            ORDER

       AND NOW, this 17th day of June, 2020, upon consideration of Peter Allen Treadway,

Jr.’s Amended Complaint (ECF No. 5), which is the governing pleading in this matter, it is

ORDERED that:

       1.      The Amended Complaint is DISMISSED WITH PREJUDICE as frivolous

pursuant to 28 U.S.C. § 1915A(b)(1). The dismissal of this case should not constitute a bar to

Treadway attacking his convictions in his pending habeas proceeding, Treadway v. Guilmore,

Civ. A. No. 18-2599 (E.D. Pa.).

       3.      The Clerk of Court shall CLOSE this case.

                                             BY THE COURT:


                                                      s/ Michael M. Baylson
                                             MICHAEL M. BAYLSON, J.
